REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2017/0047191) discloses a system for x-ray analysis (abstract), the system comprising: at least one x-ray source (80) configured to emit x-rays (888), the at least one x-ray source comprising at least one sub-source (700/1700) on or embedded in at least one thermally conductive (par. 105) substrate (1000) and configured to generate the x-rays (888) in response to electron bombardment (111) of the at least one sub-source (700/1700), at least some of the x-rays emitted from the at least one x-ray source necessarily comprising x-ray emission line x-rays (in 888); and at least one x-ray optical train (e.g., 840) configured to receive the x-ray emission line x-rays and to irradiate a sample (240) with at least some of the x-ray emission line x-rays. The prior art (e.g., US 9715989) also discloses silicon carbide (col. 7:33 and claim 3).
However, the prior art fails to disclose or fairly suggest a system for x-ray analysis, the system including: a least one x-ray source configured to generate the x-rays in response to electron bombardment of the at least one silicon carbide sub-source, at least some of the x-rays emitted from the at least one x-ray source comprising Si x-ray emission line x-rays; and an electron beam source configured to bombard the at least one silicon carbide sub-source with an electron beam having an electron energy in a range of 5 keV to 30 keV, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art (e.g., US 2017/0047191) discloses an x-ray source (80) comprising: at least one electron source configured to generate at least one electron beam (111); and at least one target comprising: at least one thermally conductive (par. 105) substrate (1000); and a plurality of sub-sources (700/1700) on or embedded in at least a portion of the at least one thermally conductive substrate (1000), the sub-sources separate from one another (700/1700) 
However, the prior art fails to disclose or fairly suggest an x-ray source including: at least one electron source configured to generate at least one electron beam having an electron energy in a range of 5 keV to 30 keV; and at least one sub-source of the plurality of the sub-sources comprising silicon carbide and configured to emit Si x-ray emission line x-rays in response to bombardment by the at least one electron beam, in combination with all of the other recitations in the claim. 

Regarding claim 20 and its dependent claim(s), if any, the prior art discloses a corresponding method.
However, the prior art fails to disclose or fairly suggest a method of x-ray analysis, the method including: bombarding a target material comprising silicon carbide with electrons with kinetic energy in a range of 5 keV to 30 keV; and emitting Si x-ray emission line x-rays from the target material, in combination with all of the other recitations in the claim. 

Regarding claim 24 and its dependent claim(s), if any, the prior art discloses a corresponding system.
However, the prior art fails to disclose or fairly suggest an x-ray illumination system including: a plurality of x-ray optical trains including: a second optical train comprising at least one second collimating x-ray mirror, at least one second energy-selective x-ray monochromator or multilayer, and at least one second focusing x-ray mirror, the second optical train configured to be positioned to direct at least some 

Regarding claim 30 and its dependent claim(s), if any, the prior art discloses a corresponding system.
However, the prior art fails to disclose or fairly suggest an x-ray photoelectron spectroscopy system including: a second chamber and a second electrostatic lens contained in the second chamber at a second pressure less than the first pressure, the first chamber and the second chamber separated from one another by a second wall having a second aperture configured to allow at least some of the photoelectrons in the first chamber to propagate to the second chamber, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884